DETAILED ACTION
	This Office action is in response to the amendment filed 21 October 2021.  By this amendment, claims 11, 13, 16-20 are amended; claims 1-10 are cancelled; claims 21-30 are new.  Claims 11-30 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 11-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 11 recites, inter alia, a silicide region overlying the source and drain regions and physically contacting the silicon of the substrate, wherein the silicide region extends further into the substrate than the silicon germanium region, and wherein the silicide region physically interfaces the silicon germanium region.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 12-15 and 28-30 depend from independent claim 11.
Independent claim 16 recites, inter alia, the second semiconductor alloy layer portion being formed of a silicide, wherein the second semiconductor alloy layer portion extends further into the substrate than the silicon layer, and wherein the second semiconductor alloy layer portion interfaces the first semiconductor alloy layer, and wherein the silicon layer is free of an interface with the second semiconductor alloy layer.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 17-20 depend from independent claim 16.
inter alia, a silicide region overlying the source and drain regions and having a side surface physically contacting the silicon substrate, wherein the silicide region extends further into the silicon substrate than the silicon germanium region.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 22-27 depend from independent claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6,743,680 B1 to Yu.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

CANDICE Y. CHAN
Examiner
Art Unit 2813
3 February 2022



/LAURA M MENZ/              Primary Examiner, Art Unit 2813